REASONS FOR ALLOWANCE
Claims 1-7 and 9-13 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combinations as recited in independent claims 1 and 13.  Battlogg (U.S. P.G. Publication No. 2016/0378131 A1), the closest prior art, does not disclose or render obvious the claim combination comprising, inter alia, that when the user interface surface is in the ignition orientation and a predetermined amount of torque is applied to the user interface surface, that the processing unit is configured to output governing signals such that an ignition braking force progression is formed along an ignition rotational pathway extending beyond the rotational pathway from the initial orientation of the user interface surface to the ignition orientation in the same rotational direction, and in that the processing unit is configured to output governing signals for governing the assembly such that the assembly manipulates the magnetic field acting on the fluid to fluctuate, thereby simulating a vibrational haptic feedback along the ignition rotational pathway to the user applying torque to the user interface surface at a moment of fluctuation; and wherein the device comprises an additional MRF-Actuator for modulating force transmission between the user interface surface and the housing when the user interface surface is displaced from a first position to a second position, and in that the initialization governing signals output from the processing unit modulate the force transmission such that a braking force progression formed along a displacement pathway corresponds to a braking force progression pathway defined by a mechanical system in which a key is inserted into a keyhole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D YABUT/Primary Examiner, Art Unit 3656